              Case 1:11-cv-02133-RCL Document 44 Filed 05/06/20 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
WILLIAM JACK BAXTER, et al.          )
                                     )
                        Plaintiffs,  )
                                     )
      v.                             ) Civil Action No. 11-02133 (RCL)
                                     )
ISLAMIC REPUBLIC OF IRAN, et al.    )
                                     )
                        Defendants. )
____________________________________)


                                               STATUS REPORT

           COME NOW the Plaintiffs, by and through counsel, and in accordance with this Court’s

Order of April 7, 2020, (ECF 43) hereby provide this Status Report to the Court with regards

their efforts to collect and provide proof of damages to Special Master Alan Balaran, who has

been appointed by this Court to evaluate their claims:

           1. Plaintiffs’ counsel has conferred with Special Master Balaran regarding the scope of

               the Plaintiffs claims and the evidence available for his review to assess the Plaintiffs

               damages.

           2. In accordance with these consultations, Plaintiffs, with the assistance of counsel, have

               prepared or are in the process of preparing sworn Declarations in which they detail

               their damages, including personal injuries, emotional injuries and economic loss. In

               further support of their Declarations being submitted to the Special Master, Plaintiffs

               are attaching supporting documents1, including but not limited to, proof of familial

               relationships, estate records, medical records, photographs, personal journals,



1
    Some of the documentation requires translation.

                                                      1
  Case 1:11-cv-02133-RCL Document 44 Filed 05/06/20 Page 2 of 3



   financial records, reports from treating physicians and therapists and/or expert reports

   which detail economic losses sustained as a result of their injuries.

3. In further accordance with the request of the Special Master, Plaintiffs have agreed to

   produce these documents to the Special Master on a rolling basis, grouped by

   families, for his evaluation and review.

4. There are over 130 Plaintiffs, consisting of 19 family groups for the Special Master to

   evaluate. A significant number of the Plaintiffs presently reside outside the United

   States in Israel.

5. The completion of some of the Plaintiffs’ Declarations has been delayed due to

   closures or limited business availability related to the ongoing COVID-19 state of

   emergency. As a result, obtaining certain records have been difficult to obtain or

   have been delayed in being processed such as medical records, Social Security

   Earnings Statements and estate documents which relate to and support the Plaintiffs’

   damages claims.

6. Plaintiffs are continuing their efforts to obtain these various documents so that their

   Declarations with all the necessary supporting documentation can be presented to the

   Special Master, in family groupings, as requested.

7. In addition, this documentation is required to be submitted for review and

   consideration in the preparation of certain economic damages reports which Plaintiffs

   are also providing to the Special Master. Plaintiffs have engaged expert economist,

   Chad Staller, of the Center for Economic and Forensic Studies to provide economic

   damages reports for certain plaintiffs. In accordance with F.R.E 702, Dr. Staller has




                                         2
        Case 1:11-cv-02133-RCL Document 44 Filed 05/06/20 Page 3 of 3



         been previously accepted by the Special Master and this Court as a qualified expert in

         the field of forensic economics.

      8. Plaintiffs will provide the Declarations to the Special Master for each family grouping

         upon the completion of all materials for each family, once the compilation of the

         family grouping materials are ready for submission to the Special Master; and will

         further update the Court as to the status of these filings, as the Court may request.

Dated: May 6, 2020                  Respectfully Submitted,

                                    HEIDEMAN NUDELMAN & KALIK P.C.
                                    1146 19th Street, 5th Floor
                                    Washington, DC 20036
                                    Telephone: 202-463-1818
                                    Telefax: 202-463-2999

                                    By:__/s/ Tracy Reichman Kalik______
                                        Tracy Reichman Kalik (No. 462055)




                                               3
